Motion for change of venue denied. Memorandum: On this application seeking a change of venue, we conclude that defendant has not met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Niagara County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may be made at that time. The relief requested in the application seeking a change of venue presently before this Court is premature (see, People v Scott, 197 AD2d 936; see also, People v DiPiazza, 24 NY2d 342). Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.